Case 2:17-cr-20183-MAG-RSW ECF No. 225-2 filed 10/11/18   PageID.838   Page 1 of 3




                     Exhibit 2
Case
   Case
     2:17-cr-20183-MAG-RSW
        2:17-mc-50040-GCS ECF
                           ECFNo.
                               No.11225-2
                                      filed 02/22/17
                                            filed 10/11/18
                                                        PageID.244
                                                            PageID.839
                                                                    PagePage
                                                                         1 of 19
                                                                              2 of 3
Case
   Case
     2:17-cr-20183-MAG-RSW
        2:17-mc-50040-GCS ECF
                           ECFNo.
                               No.11225-2
                                      filed 02/22/17
                                            filed 10/11/18
                                                        PageID.245
                                                            PageID.840
                                                                    PagePage
                                                                         2 of 19
                                                                              3 of 3
